        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 In re Application of Robert Gordon Kidd for            Case No.:      3:20-mc-00016-TOF
 an Order Pursuant to 28 U.S.C. § 1782 to
 Conduct Discovery for Use in Foreign
 Proceedings
                                                        May 12, 2020



            RULING ON RESPONDENTS’ MOTION TO QUASH (ECF No. 9)

       This case arises from an ex parte “Application for an Order Under 28 U.S.C. § 1782” filed

by the petitioner, Robert Gordon Kidd. On February 20, 2020, Kidd sought leave to serve

subpoenas compelling the respondents, John Reynolds and Mark McCall, to provide documents

and deposition testimony for use in pending foreign proceedings in Scotland. (“Application,” ECF

No. 1.) This Court granted leave to serve the subpoenas on February 28, 2020 but added that the

respondents could move to quash if they felt they were entitled to relief under Rule 26(c)(1). (ECF

No. 6.) On March 20, 2020, the respondents filed a Motion to Quash and Objection(s) to the

Subpoenas and Requests to Produce Documents. (ECF No. 9.) For the reasons set forth below,

the respondents’ Motion to Quash is DENIED.

I.     Factual Background

       Kidd is a Scottish businessman who formerly owned ITS Tubular Services (Holdings)

Limited (“ITS”), an industrial services company. (ECF No. 1-1, ¶ 1.) In 2007 he decided to sell

part of his interest in ITS to a minority investor. (Id. ¶ 20.) He hired the law firm of Paull &

Williamsons LLP (“P&W”) to represent him, and after a “marketing process” he received an offer

from Lime Rock Partners (“Lime Rock”), a private equity investment firm with offices in
         Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 2 of 30



Westport, Connecticut. (Id. ¶¶ 21, 23.) The deal closed in 2009, and the buyer was Lime Rock’s

Cayman Islands affiliate, “Lime Rock V.” (Id. ¶¶ 2, 40.)

       Kidd claims to have learned afterward that his P&W attorneys “were tainted by egregious

conflicts of interest.” (Id. ¶ 3.) He says that P&W “were the long-time corporate transactional

lawyers for Lime Rock, and they helped to secure for Lime Rock a deal that was highly

advantageous to Lime Rock, and consequently highly disadvantageous to Mr. Kidd, their own

client in the transaction.” (Id.) He further says that he uncovered this conflict only in 2015, during

the discovery phase of a professional negligence suit against P&W. (Id. ¶¶ 31–32.) He settled

that suit on a confidential basis but alleges that “the settlement terms were substantially less than

the value of” his losses. (Id. ¶ 35.)

       Kidd next sought to recover the rest of his claimed losses from Lime Rock. He alleges that

two Lime Rock executives, Hamish Ross and Jason Smith, “were aware that [P&W was]

representing the interests of Lime Rock while at the same time nominally representing the interests

of” himself and ITS. (Id. ¶ 25.) In November 2019 he sued Ross and Smith, along with three

Lime Rock entities,1 in the Scottish Court of Session. (Id. ¶ 36.) His suit “assert[ed] that he has

suffered . . . losses as a result of the fraudulent conduct of the [defendants], which conduct took

the form of (i) dishonest assistance in P&W’s breach of fiduciary duty and (ii) unlawful means

conspiracy.” (Id. ¶ 37.)

       The dispute came into this Court when Kidd decided to pursue discovery from two other

Lime Rock executives, John Reynolds and Mark McCall. Both of these individuals live and work



1
       The three entities are (1) Lime Rock V, “a Cayman Islands exempted limited partnership
and investment fund,” (2) LRM LP, “a Delaware-registered limited partnership which serves as
investment manager and provider of advisory services to Lime Rock V,” and (3) Lime Rock
Management LLP, “a Scottish-registered Limited Liability Partnership” with a registered office in
Aberdeen, Scotland. (Id. ¶¶ 12-14.)
                                                  2
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 3 of 30



in Connecticut, and neither is a party to the Scottish case. Reynolds is a managing director of

Lime Rock Management LP – which, as noted, is investment advisor to the Lime Rock V entity

that purchased the interest in ITS. (Decl. of J. Reynolds, ECF No. 9 –4, ¶¶ 1-3.) McCall is also

an employee of Lime Rock Management LP. (Decl. of M. McCall, ECF No. 9-5, ¶ 1.) Kidd

contends that Reynolds and McCall are also principals of Lime Rock V, and senior officers in

Lime Rock V’s ultimate Cayman Islands parent, LRP GPV, Inc. (Pet.’s Memo. of Law, ECF No.

11 at 18–21.) In part because they are principals of the very entity that entered into the deal, and

also because they are senior officers in the parent company without whose approval the deal

allegedly “could not have occurred,” Kidd claims that Reynolds and McCall must have “unique

personal knowledge” relevant to the Scottish suit. (Id. at 20–21.)

       On February 20, 2020, Kidd filed his Application pursuant to 28 U.S.C. § 1782. (ECF No.

1.) He attached copies of the subpoenas that he proposed to serve on Reynolds and McCall. (Exs.

1 & 2 to Decl. of Michael S. Kim, ECF No. 1-4.) On February 28, 2020, the Court granted him

leave to serve the subpoenas. (ECF No. 6.) Based on the facts that he alleged, the Court

determined that Section 1782’s statutory requirements were satisfied, and the so-called “Intel

discretionary factors” were satisfied as well. (Id.) The Court therefore granted the Application –

but in recognition of the fact that it had heard only one side of the story,2 it added that “[i]f the

respondents believe that they are entitled to relief under Fed. R. Civ. P. 26(c)(1), they may raise

the issue in a motion to quash or for protective order.” (Id.)




2
        As noted, Kidd filed his Application ex parte. Applications for discovery in aid of foreign
proceedings under Section 1782 may be – and often are – made this way. Gushlak v. Gushlak,
486 F. App’x 215, 217 (2d Cir. 2012) (“[I]t is neither uncommon nor improper for district courts
to grant applications made pursuant to § 1782 ex parte.”).
                                                 3
         Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 4 of 30



       Kidd then had the subpoenas served by a marshal,3 and on March 20, 2020, the respondents

filed a Motion to Quash. They principally argued that (1) Kidd is seeking improper “apex”

discovery from top corporate executives; (2) Kidd is attempting to use Section 1782 to circumvent

Scotland’s formal discovery procedures; and (3) the subpoenas are “overly broad, harassing,

unduly burdensome, and seek the production of documents and/or materials that should be

properly sought from the corporate entities involved in the Scottish Proceeding.” (Resp’ts Memo.

of Law, ECF No. 9-1, at 2.) Kidd filed a brief and exhibits in opposition, and the respondents filed

a reply brief with additional exhibits. (ECF Nos. 11 & 12.) The Court held oral argument on May

1, 2020 (ECF Nos. 13 & 14), and both parties submitted additional information and argument in

the guise of a post-hearing status report. (ECF Nos. 15 & 16.) The motion is now ripe for decision.

II.    Standard of Review

       28 U.S.C. § 1782 allows the district court to order the production of testimony and/or

documents for use in a foreign proceeding. “The district court of the district in which a person

resides or is found may order him to give his testimony or statement or to produce a document or

other thing for use in a proceeding in a foreign or international tribunal . . . .” Id. The statute

authorizes district courts to grant such relief only where (1) the person from whom discovery is

sought resides or is found in the district of the district court where the application is made; (2) the

discovery is for use in a proceeding before a foreign tribunal; and (3) the application is made by

the foreign tribunal or “any interested person.” Brandi–Dohrn v. IKB Deutsche Industriebank

AG, 673 F.3d 76, 80 (2d Cir. 2012).




3
      The respondents initially contested the validity of service, but they conceded at oral
argument that these concerns have been resolved. (Tr. of Oral Arg., ECF No. 14, at 14:11-20.)

                                                  4
         Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 5 of 30



       If the statutory requirements have been met, the Court has discretion to grant discovery.

“[O]nce the statutory requirements are met, a district court is free to grant discovery in its

discretion.” Schmitz v. Berstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83-84 (2d Cir. 2004)

(brackets in original, quotation marks and citations omitted). “This discretion, however, is not

boundless.” Id. at 84. Courts must analyze the application in light of the “twin aims” of Section

1782, which are “providing efficient means of assistance to participants in international litigation

in our federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts . . . .” In re Application for an Order Permitting Metallgesellschaft AG to

take Discovery, 121 F.3d 77, 79 (2d Cir. 1997) (quoting Application of Malev Hungarian Airlines,

964 F.2d 97, 100 (2d Cir. 1992)).

       In Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), the Supreme Court

articulated four non-exclusive factors to guide district courts in the exercise of discretion over

Section 1782 applications. District courts may consider (1) whether the person from whom

discovery is sought is a participant in the foreign proceeding; (2) the nature of the foreign tribunal

and the foreign jurisdiction’s “receptivity” to assistance from the United States; (3) whether the

request is actually an attempt to circumvent “foreign-proof gathering restrictions” or other foreign

policies; and (4) whether the request is “unduly intrusive or burdensome.” 542 U.S. at 264–65;

see also Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018).

These four factors, collectively, are known as the “Intel factors.”

       Courts analyze the fourth Intel factor in the same way that they analyze intrusion and

burden objections under Rules 26 and 45 of the Federal Rules of Civil Procedure. As the Court of

Appeals has explained, “a district court evaluating a § 1782 discovery request should assess

whether the discovery sought is overbroad or unduly burdensome by applying the familiar



                                                  5
             Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 6 of 30



standards of” Rule 26. Mees v. Buiter, 793 F.3d 291, 302 (2d Cir. 2015); see also In re Edelman,

295 F.3d 171, 178 (2d Cir. 2002) (“[R]ule 26(c) of the Federal Rules authorizes a district court to

modify or even quash a subpoena . . . .”); In re Application of Shervin Pishevar for an Order to

take Discovery for use in Foreign Proceedings Pursuant to 28 U.S.C. § 1782, No. 1:19-MC-00503

(JGK) (SDA), 2020 WL 769445, at *6 (S.D.N.Y. Feb. 18, 2020) (ruling on whether a Section 1782

application complies with Rule 45). Rule 45(c)(3) commands that a court “shall” quash or modify

a subpoena if the subpoena “subjects a person to undue burden.” Fed. R. Civ. P. 45(c)(3)(A)(iv).

“The burden of persuasion in a motion to quash a subpoena is borne by the movant.” Travelers

Indem. Co. v. Metro. Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005) (internal citations

omitted).

III.        Discussion

       A.      Kidd has satisfied the three statutory factors outlined in 28 U.S.C. § 1782.

            The respondents do not dispute that Kidd’s Application satisfies the statutory factors. The

respondents can be found in the District of Connecticut, given that they both reside and work in

Connecticut. (See Decl. of J. Reynolds, ECF No. 9-4, ¶ 5; Decl. of M. McCall, ECF No. 9-5, ¶ 5.)

The discovery sought by Kidd is for use in Robert Gordon Kidd v. Lime Rock Management LLP

& Others, Case No. CA163/19 (Court of Session), a foreign proceeding currently pending before

Scotland’s Court of Session. (See Ex. A-1 to Decl. of A. Garioch, ECF No. 9-3.) And Kidd, as

the “pursuer” (i.e. plaintiff) in the Scottish proceeding, is an “interested person” in the foreign

litigation. The three statutory factors having been satisfied, this Court is “free to grant discovery

in its discretion.” Schmitz, 376 F.3d at 83–84 (internal quotation marks omitted).

       B.      The four Intel discretionary factors weigh in Kidd’s favor.

            As noted above, the Court’s discretion is “not boundless.” Id. at 84. It must be exercised

in accordance with the twin statutory goals of “providing efficient means of assistance to
                                                     6
         Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 7 of 30



participants in international litigation” and encouraging foreign tribunals to provide similar

assistance to American courts. Id. In particular, it must be exercised in accordance with the four

Intel factors.

        The respondents contend that the Intel factors weigh in their favor. They argue that (1)

Reynolds and McCall are “participants” in the foreign proceeding for purposes of Section 1782;

(2) the Scottish Court would be unreceptive to the discovery sought; (3) Kidd is intentionally

circumventing Scottish discovery rules; and (4) the requests are overly broad and burdensome, in

particular because they qualify as improper “apex discovery.” (Resp’ts Memo. of Law, ECF No.

9-1, at 1–2.) For the following reasons, the Court disagrees and finds that all four Intel factors

weigh in Kidd’s favor.

        i.       The respondents have not shown that they are entitled to be treated as
                 “participants” in the Scottish proceeding for purposes of Section 1782.

        Once the three statutory elements are satisfied, the first discretionary factor to consider is

whether “the person from whom discovery is sought is a participant in the foreign proceeding.”

Intel, 542 U.S. at 264. Because Section 1782 is intended to aid foreign tribunals and parties in

obtaining evidence outside their reach, the need for Section 1782 discovery is less obvious when

the discovery target is a participant in the foreign case. Id. “[T]he need for § 1782(a) aid generally

is not as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter

arising abroad. A foreign tribunal has jurisdiction over those appearing before it, and can itself

order them to produce evidence.” Id.

        The respondents argue that the first Intel factor weighs in their favor because, although

they are not parties to the Scottish proceeding, they are nevertheless “participants” within the

meaning of Section 1782. In support of their argument, they point to Kidd’s allegation that they

are the “Corporate Decision Makers” for the Lime Rock Entities. (Resp’ts Memo. of Law, ECF


                                                  7
         Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 8 of 30



No. 9-1, at 15.) They reason that “if the Lime Rock Entities are allegedly acting by and/or through

Reynolds and/or McCall, they must be participating in the Scottish Proceeding. Kidd cannot

maintain that Reynolds and/or McCall are ‘the Corporate Decision Makers’ and at the same time

allege that Reynolds and/or McCall are not participating in the Scottish Proceeding.” (Id.) They

argue that the first factor does not turn exclusively (or even principally) on whether they are parties

to the Scottish case, but rather on whether their evidence is nevertheless “available to the foreign

tribunal.” (Resp’ts Reply, ECF No. 12, at 8 (quoting In re Microsoft Corp., 428 F. Supp. 2d 188,

194 (S.D.N.Y. 2006)). In other words, they say that the first Intel inquiry does not ask whether

the foreign court has jurisdiction over them, but instead asks whether their testimony and other

evidence will be available to the foreign court through discovery requests propounded to the parties

over whom it does have jurisdiction – in this case, the three Lime Rock entities.

       Kidd disagrees, and argues that the foreign court’s jurisdictional reach is the important

consideration. He contends that the foreign court’s jurisdiction was essential to the holding in

Intel, because the Supreme Court held that the need for Section 1782 aid is less apparent when the

“foreign tribunal has jurisdiction over those appearing before it, and can itself order them to

produce evidence.” (Pet.’s Memo. of Law, ECF No. 11, at 7) (citing Intel, 542 U.S. at 264). Kidd

also points out that the respondents “have not consented to the Scottish court’s jurisdiction,” and

have instead contended that “any discovery from them in Scotland should be obtained through the

Hague Convention – a process that necessarily invokes the jurisdiction of the U.S. courts.” (Id.)

       Kidd’s legal argument about the importance of jurisdiction and party status finds support

in a number of cases. Courts in the Second Circuit have held that the first Intel factor weighs in

the petitioner’s favor when the respondent is not a party to the foreign proceeding. In In re Accent

Delight International Ltd., for example, the Court of Appeals affirmed a district court’s order that



                                                  8
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 9 of 30



the noted auction house Sotheby’s submit to discovery; “Sotheby’s is not a party to the Monaco

proceeding for which the Petitioners seek discovery,” and accordingly it was within the district

court’s “discretion to find that Petitioners satisfied the first Intel factor.” 791 F. App’x 247, 251

(2d Cir. 2019) (summary order); accord In re del Valle Ruiz, 939 F.3d 520, 534 (2d Cir. 2019)

(“[T]he factors plainly weighed in favor of discovery against [respondent]. First, [respondent] is

not a party to any of the foreign proceedings.”); In re Pishevar, 2020 WL 769445, at *7 (finding

that the first Intel factor weighed in the petitioner’s favor because “Petitioner has represented to

the Court that the Respondent will not be a party to the contemplated proceedings”); In re

Children's Inv. Fund Found. (UK), 363 F. Supp. 3d 361, 375 (S.D.N.Y. 2019) (noting that the

petitioner’s “status as a non-party weighs in favor of granting the discovery in the context of a §

1782 application”); In re Consellior SAS, Kerfraval, Ass’n de Documentation pour L’Industrie

Nationale, No. 3:13-mc-34 (WWE), 2013 WL 5517925, at *2 (D. Conn. Oct. 2, 2013) (favoring

petitioner on first Intel factor in part because “Respondents are not parties to the action in France

and therefore, the French court cannot order them to produce discovery”).

       The respondents’ legal argument also finds support in the case law. Courts in this circuit

have held that the first Intel factor can weigh against petitioners who nominally seek discovery

from non-participants but who, “for all intents and purposes,” are actually seeking discovery from

participants. In Schmitz, for example, the petitioners sought Section 1782 discovery from several

U.S. law firms. 376 F.3d at 81–82. The law firms had been involved in an American class-action

lawsuit against the foreign defendant and were in possession of “approximately 300,000

documents” that “were produced by [the foreign defendant] in that action.” Id. at 81. The Second

Circuit held that the first Intel factor weighed in favor of the law firms, since “[a]lthough

technically the respondent in the district court was [the law firm], for all intents and purposes



                                                 9
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 10 of 30



petitioners are seeking discovery from [the respondent], their opponent in the German litigation.”

Id. at 85; see also Kiobel, 895 F.3d at 245 (prohibiting discovery from the foreign party’s U.S.

counsel, since the “real party from whom documents are sought” was a participant in the foreign

proceedings); In re Microsoft Corp., 428 F. Supp. 2d at 194 (“While [respondents] are not

‘participants,’ per se, in the underlying antitrust proceeding, all of the documents sought by

[petitioner] are within the [tribunal’s] reach . . . . The relevant inquiry is whether the evidence is

available to the foreign tribunal.”).

       The Court does not need to choose sides in the parties’ dispute over the legal standard,

because even if the rule is what the respondents suppose it to be, the first Intel factor still breaks

in Kidd’s favor. To defeat Kidd’s application on the ground that the evidence he seeks is

coextensive with what he can get from the Lime Rock entities in Scotland – in other words, to

invoke the principle of cases like In re Microsoft Corp. – the respondents would have to show that

he can get this evidence through Scottish processes. They have not done so.

       To the contrary, the respondents’ own submissions indicate that Kidd has a long and

uncertain fight ahead of him in Scotland. A declaration from their Scottish counsel suggests that

document discovery is not a matter of right in the Court of Session, but instead may be obtained

only by court order. (Ex. A-4 to Decl. of A. Garioch, ECF No. 9-3) (Court of Session rule

providing that “[a]n application by a party for . . . a commission and diligence for the recovery of

a document . . . shall be made by motion”). Thus, Kidd may not be able to obtain the three Lime

Rock entities’ documents – let alone any documents held by persons or entities who are not

defendants in the Scottish case – unless he first “justifies” his request in an argument to the court.

(Decl. of A. Garioch, ECF No. 9-2, ¶ 19.) And to the extent that the respondents have documents




                                                 10
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 11 of 30



not in the possession of a current defendant,4 they say that Kidd must apply for Letters of Request

under the Hague Convention (Resp’ts Memo. of Law, ECF No. 9-1, at 14) – a process that

necessarily invokes the jurisdiction of a U.S. court.

       The respondents also have not shown that Kidd can obtain their deposition testimony

through Scottish processes. At oral argument, the Court asked the respondents’ counsel whether

Lime Rock would produce Reynolds and McCall for depositions in the Scottish case. (Tr. of Oral

Arg., ECF No. 14, at 23:23–24:5.) Counsel responded that she did not “have any reason to believe

that they would prohibit or not participate,” but qualified her response by saying that she was “not

a Scottish lawyer” and therefore didn’t know “the proper procedures” for obtaining their

depositions. (Id. at 24:6–13.) Thus, the Court cannot conclude on the current record that

Reynolds’ and McCall’s testimonial evidence is “available to the foreign tribunal.”

       It therefore appears that, even in the respondents’ telling, Kidd may not be able to obtain

all of the evidence he seeks through exclusively Scottish processes. By extension, it cannot be

confidently said that their evidence is “available to the foreign tribunal.” Because the respondents

have not satisfied even their own proffered legal standard, the Court find that the first Intel factor

weighs against them and in favor of Kidd.




4
        The respondents argue that they do not have any such documents, but this claim lacks
sufficient evidentiary support. Each respondent has submitted a declaration, but neither
declaration says straight-up that the declarant does not possess any responsive documents or
information that will not be produced in the course of the Scottish proceeding. (ECF Nos. 9-4 &
9-5.) Rather, both respondents qualify their statements with a claim that Kidd must first tell them
why he thinks they know anything: “Until Kidd provides some basis for the reason(s) that he
thinks I have unique personal knowledge of the claims he is making in the Scottish Proceeding, I
am confident that there is nothing I can add beyond the discovery that he may conduct against the
Lime Rock Entities in the Scottish Proceeding.” (ECF No. 9-4, ¶ 7; ECF No. 9-5, ¶ 7.)
                                                 11
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 12 of 30



       ii.     The respondents have failed to show that the Scottish Court would be
               unreceptive to the documents and testimony sought by Kidd.

       The second Intel discretionary factor is the “receptivity of the foreign government or the

court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. The

general rule is that the foreign tribunal is receptive until proven otherwise. This is because the

alternative, a “tug of war” between two alternate interpretations of foreign law, is undesirable. As

the Court of Appeals has written, “we do not read the statute to condone speculative forays into

legal territories unfamiliar to federal judges. Such a costly, time-consuming, and inherently

unreliable method of deciding section 1782 requests cannot possibly promote the ‘twin aims’ of

the statute.” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099–100 (2d Cir. 1995). Instead,

the court must look for “authoritative proof” of the foreign tribunal’s unreceptiveness. Id. (“[A]

district court’s inquiry into the discoverability of requested materials should consider only

authoritative proof that a foreign tribunal would reject evidence obtained with the aid of section

1782.”); accord In re Esses, 101 F.3d 873, 876 (2d Cir. 1996) (“[O]nly upon authoritative proof

that a foreign tribunal would reject evidence obtained with the aid of section 1782, should a district

court refrain from granting the assistance offered by the act . . . .”) (emphasis in original) (internal

quotation marks omitted).

       The respondents claim that Kidd seeks irrelevant information, and they argue that the

Scottish court would therefore not be receptive to it. (Resp’ts Reply, ECF No. 12, at 9–10)

(“[N]othing raised in Applicant’s discovery requests relate to the issues currently pending before

the Scottish Court.”) This argument is unpersuasive for two reasons. First, the respondents offer

no “authoritative proof” that the information in their possession is irrelevant under the Scottish

law of evidence, nor do they offer any proof that the Scottish court would refuse to receive it even

if this were the case. Second, the Court is not persuaded that the information in the respondents’


                                                  12
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 13 of 30



possession is, in fact, irrelevant. As principals of Lime Rock V and as senior officials of its

Cayman parent, LRV GPV, Inc., Reynolds and McCall may have information on exactly when (if

at all) those two companies knew about P&W’s conflict.5 This information would seem to go to

the very heart of the Scottish case, and the Court is therefore unwilling to say that it is irrelevant –

at least without “authoritative proof” that the Scottish court would view it as such.

       It is also worth noting that the respondents asked the Scottish court to signal its

unreceptiveness, and the court declined to do so. Specifically, the respondents filed “a Petition to

Interdict this harassing discovery in the Scottish Court,” and they noted that “[i]f granted, that

petition would demonstrate that the Scottish Court is not receptive to this discovery.” (Id. at 10.)

A hearing was held in Scotland on May 5, 2020 (ECF No. 14 at 16:14-16; ECF Nos. 15 & 16),

and the Scottish court decided not to rule on the petition, instead electing to wait until the

respondents’ Motion to Quash in this Court was resolved. (ECF Nos. 15 & 16.)6 Significantly,

the Scottish court had an opportunity to express a lack of receptivity to the evidence, but it

abstained from doing so.




5
        In their post-argument submission, counsel asserted that the respondents were not “aware
of P&W’s alleged conflict of interest” until 2017. (ECF No. 15, at 2.) This claim is unsupported
by any affidavit or declaration from the respondents themselves, however. And in any event, Kidd
is not obliged to take their word for it. Six W. Retail Acquisition v. Sony Theatre Mgmt. Corp.,
203 F.R.D. 98, 102 (S.D.N.Y. 2001) (claims of lack of knowledge are “subject to testing by the
examining party”).
6
        The parties dispute some of what happened during the hearing on the Petition to Interdict.
(See ECF Nos. 15 & 16.) They agree, however, that the Scottish Court decided that it would wait
on this Court’s decision on the Motion to Quash before ruling on the petition. (See ECF No. 15
(“The judge decided the better course of action was to continue the Scottish Motion until resolution
of the Motion to Quash in the United States . . . .”); ECF No. 16 (stating that the Scottish Court
concluded “that it would be appropriate to await a ruling from this Court on the Motion to Quash
before the Scottish Court were to consider the Petition for Interdict”).)

                                                  13
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 14 of 30



       This Court finds that, for the above reasons, the respondents have not provided

authoritative proof that the Scottish court would reject the Section 1782 discovery. Therefore, the

second Intel factor weighs against them and in favor of Kidd.

       iii.     The respondents have failed to show that the discovery sought by Kidd
                would circumvent Scottish proof-gathering restrictions.

       The respondents contend that Kidd is using Section 1782 to circumvent a discovery

limitation imposed by the Scottish court. (Resp’ts Memo. of Law, ECF No. 9-1, p. 14.) They

claim, in substance, that the Scottish court ordered that discovery be phased, with “Phase One”

discovery limited to documents relevant to certain of their defenses.7 They argue that Kidd should

not be seeking discovery until that phase is completed – and that, if and when the time is right, he

should pursue that discovery through Letters of Request from the Scottish court rather than through

Section 1782. (Id. at 1, 13–14.) In response, Kidd argues that the Scottish discovery rules and

guidelines do not prohibit the discovery he seeks, and that he had no obligation to seek Letters of

Request before or instead of filing the Section 1782 application. (See Pet.’s Memo. of Law, ECF

No. 11, at 10–14.) For the following reasons, the Court finds that the third Intel factor weighs in

Kidd’s favor.

       “Proof-gathering restrictions” under the third Intel factor are rules that explicitly prohibit

the discovery sought. “Proof-gathering restrictions are best understood as rules akin to privileges

that prohibit the acquisition or use of certain materials, rather than as rules that fail to facilitate

investigation of claims by empowering parties to require their adversarial and non-party witnesses



7
        The respondents contend that “Kidd already recovered for his alleged injuries” in his
settlement with P&W. (Resp’ts Memo. of Law, ECF No. 9-1, at 13.) They also contend that his
claims are time-barred. (Id.) They say that discovery in the Scottish proceeding is currently
limited to “Kidd’s production of his settlement agreement with P&W, along with Kidd’s
production of certain documents/materials that were previously produced in Kidd’s initial lawsuit
against P&W.” (Id.)
                                                  14
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 15 of 30



to provide information.” Mees, 793 F.3d at 303 n.20 (emphasis in original) (internal quotations

omitted). The information sought under Section 1782 need not be discoverable in the foreign

country, so long as its discovery is not explicitly prohibited. “Our precedents expressly forbid

district courts from considering the discoverability of evidence in a foreign proceeding when ruling

on a § 1782 application.” In re O’Keeffe, 650 F. App’x 83, 85 (2d Cir. 2016) (summary order).

“Only where the materials being sought are privileged or otherwise prohibited from being

discovered or used is the third Intel factor implicated.” In re Tiberius Grp. AG, No. 19-MC-467

(VSB), 2020 WL 1140784, at *4 (S.D.N.Y. Mar. 6, 2020).

       The respondents argue that because Kidd’s time for taking discovery in Scotland has at

least been postponed, the third Intel factor weighs in their favor. In support of their argument, they

outline the current state of discovery in the Scottish proceeding. (See Resp’ts Memo. of Law, ECF

No. 9-1, at 5–7.) The Scottish Court scheduled a preliminary hearing on February 28, 2020. (Id.

at 5.) Before that hearing, the parties were to agree on a Joint Statement of Issues that needed to

be determined. (Id.) All defendants agreed on a Joint Statement of Issues. (Id.) This Joint

Statement, among other things, required Kidd to produce a copy of the Settlement Agreement

between himself and P&W. (Id. at 5–6.) Kidd “did not try to agree to a Joint Statement of Issues

and lodged his own.” (Id. at 5.) In his Statement of Issues, Kidd did not identify any documents

to be produced by the defendants. (Id. at 6.) He also did not argue for any discovery at the

February 28 Preliminary Hearing. (Id.) After the Preliminary Hearing, the parties all agreed to

Initial Procedure. (Id.) The Initial Procedure was agreed to and adopted by the Scottish Court.

(Id.) According to the respondents, “it has been agreed by the parties that discovery in the Scottish

Proceeding is currently limited to the Settlement Agreement between Kidd and P&W, and certain

documents/materials already produced in Kidd’s underlying lawsuit involving P&W.” (Id. at 7.)



                                                 15
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 16 of 30



A “Debate” – essentially, an argument on a motion to dismiss – is scheduled to take place on June

23, 2020. (Id.) The Defendants “suspect the terms of the Settlement Agreement will be such that

the Scottish Proceeding will be rendered incompetent (i.e. dismissed) . . . If the Court decides that

the terms of the Settlement Agreement do not render the Scottish Proceeding incompetent, then

any required discovery can be discussed/argued at that time under the applicable rules.” (Id.)

       In other words, the respondents say that Kidd agreed not to pursue discovery in support of

his claims until the Scottish court decides their forthcoming motion to dismiss – and they interpret

his Section 1782 application as a “bad faith,” “bait-and-switch” end run around his own agreement.

(See Resp’ts Reply, ECF No. 12, at 4.) But the Court is not persuaded that Kidd is attempting to

escape the consequences of a deal made in Scotland. In this regard, it is highly relevant that Kidd

filed his Section 1782 application on February 20, 2020, over a week before the preliminary

hearing before the Scottish Court. (Application, ECF No. 1; Resp’ts Memo. of Law, ECF No. 9-

1, at 5.) This supports his argument that he intended to “conduct discovery pursuant to Section

1782 in the U.S., while simultaneously advancing the Scottish Proceeding in accordance with

applicable Scottish procedure.” (Pet.’s Memo. of Law, ECF No. 11, at 10.)

       More importantly, an agreement to phase or delay discovery is not a “proof-gathering

restriction” for Section 1782 purposes. To say otherwise is to argue that Kidd must complete

discovery in Scotland before he can begin it in the U.S. The Second Circuit has explicitly refused

to apply this type of “quasi-exhaustion” standard. “[A] district court may not refuse a request for

discovery pursuant to § 1782 because a foreign tribunal has not yet had the opportunity to consider

the discovery request. Such a ‘quasi-exhaustion requirement,’ finds no support in the plain

language of the statute and runs counter to its express purposes.” Metallgesellschaft, 121 F.3d at

79 (internal citation omitted); see also In re Tiberius Grp. AG, 2020 WL 1140784, at *4 (“District



                                                 16
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 17 of 30



courts assessing a § 1782(a) application may not require an applicant to try and fail to obtain the

discovery in the foreign court . . . .”). Since the Second Circuit has no exhaustion requirement,

any inaction by Kidd in Scotland is irrelevant to the Court’s Section 1782 determination.

       For related reasons, the Court also disagrees with the respondents’ argument that Kidd must

seek Letters of Request from the Scottish court to avoid a charge that he is “circumventing a proof-

gathering restriction.” (Resp’ts Memo. of Law, ECF No. 9-1, at 14) (“[T]he Court should direct

Kidd to apply to the Scottish court for Letters of Request.”). As noted above, there is no

requirement that the information the Kidd seeks under Section 1782 be discoverable in the Scottish

proceeding. In re O’Keeffe, 650 F. App’x at 85 (“Our precedents expressly forbid district courts

from considering the discoverability of evidence in a foreign proceeding when ruling on a § 1782

application.”). Nor is there any requirement that Kidd exhaust his Scottish options before pursuing

discovery under Section 1782. Metallgesellschaft, 121 F.3d at 79.

       The respondents have not shown that a Scottish “proof-gathering restriction” bars Kidd’s

discovery requests. In the contemplation of Section 1782, “proof-gathering restrictions” are those

rules – like the rules of attorney-client privilege – that affirmatively prohibit the discovery from

being taken. Mees, 793 F.3d at 303 n.20. They do not include those rules that “fail to facilitate

investigation of claims by empowering parties to require their adversarial and non-party witnesses

to provide information.” Id. (emphasis in original). The Court is unpersuaded that an agreement

to phase discovery – or a rule that discovery-seeking parties must obtain leave of court – qualifies

as a “proof-gathering restriction” under this framework. Because the respondents have not shown

that discovery would be barred under a Scottish rule akin to a privilege, the Court finds that the

third Intel factor weighs against them and in favor of Kidd.




                                                17
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 18 of 30



       iv.     On the record before the Court, the discovery sought is not overly intrusive,
               burdensome, or harassing.

       The fourth Intel factor assesses whether the discovery request is “intrusive or burdensome.”

Courts evaluate whether a request is intrusive or burdensome through the lens of Rule 26 of the

Federal Rules of Civil Procedure. “[A] district court evaluating a § 1782 discovery request should

assess whether the discovery sought is overbroad or unduly burdensome by applying the familiar

standards of Rule 26 of the Federal Rules of Civil Procedure.” Id. at 302. If a discovery request is

overbroad or intrusive, the preference is to closely tailor the discovery order instead of denying

the discovery request entirely. Id. Under Rule 26(c), courts may issue protective orders “to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense . . . .”

Fed. R. Civ. Pro. 26(c)(1).

       The respondents argue that the discovery is overly burdensome – or should otherwise be

quashed – for several reasons. First, they contend that the discovery sought is impermissible “apex

discovery” from high-level executives. (Resp’ts Memo. of Law, ECF No. 9-1, at 10–11.) Second,

they complain that Kidd is requesting documents that they do not maintain in their individual

capacities.   (See id. at 17 (“[A]ll of the documents requested are not maintained in [the

respondent’s] individual capacities.”); see also Resp’ts Reply, ECF No. 12, at 3 (“Respondents do

not have the documents that Applicant seeks—which encompass a laundry list of documents from

all Lime Rock entities that potentially/allegedly in any way relate to the transaction at issue in the

Scottish litigation.”).) Third, they generally assert that the subpoenas are overly broad and not

sufficiently tailored to avoid undue expense and burden. (Resp’ts Memo. of Law, ECF No. 9-1,

at 17.) Finally, they argue that the subpoenas “seek for Respondents to produce potentially

privileged and/or confidential documents belonging to the Lime Rock Entities, which is not

required by Rule 45 of the Federal Rules of Civil Procedure.” (Id.) The Court finds that, for the


                                                 18
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 19 of 30



following reasons, the respondents have not shown that the discovery is burdensome enough to

justify granting the Motion to Quash. The fourth Intel factor therefore weighs in Kidd’s favor.

           a.      Apex discovery

       The respondents argue that under the “apex doctrine,” Kidd’s subpoenas are overbroad and

intrusive. They say that “Kidd’s subpoenas to Reynolds and McCall represent improper apex-

discovery that must be quashed by the Court.” (Resp’ts Memo. of Law, ECF No. 9-1, at 12.) The

respondents have alleged, and Kidd does not contest, that they hold high-level positions in Lime

Rock and several of its associated entities. (Resp’ts Reply, ECF No. 12, at 3) (“Reynolds and

McCall are both managing directors involved in the high-level day-to-day operations of their

employer, Lime Rock Management.”). They argue that Kidd has not met the “heightened burden”

ordinarily required for obtaining discovery from high-level executives, and that he has failed to

prove that they have unique first-hand knowledge of the claims at issue. (Id. at 5.)

       Because of the possibility of business disruption and the potential for harassment, courts

give special scrutiny to requests to depose high-ranking corporate officials. “Courts have granted

protective orders for high-level executives where a party seeking to take a deposition had not yet

attempted to obtain information from lower level executives, where high-level executives plainly

had no knowledge of the facts, or where the deposition was solely sought to harass the executive.”

Gen. Star Indem. Co. v. Platinum Indem. Ltd., 210 F.R.D. 80, 82–83 (S.D.N.Y. 2002) (internal

citations omitted); see also Rodriguez v. SLM Corp., No. 3:07-CV-1866 (WWE) (HBF), 2010 WL

1286989, at *2 (D. Conn. Mar. 26, 2010) (granting a protective order when the plaintiffs failed to

show that the high-level executives “possess any information that could not be obtained from lower

level employees or other sources, much less that they possess unique factual information and




                                                19
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 20 of 30



institutional knowledge necessary to the prosecution of this case”) (internal quotation marks

omitted).

       Yet while high-level executives can be protected from unnecessary depositions, they are

not completely immune from being deposed. “Top corporate executives are not immune from

discovery. The fact that an executive has a busy schedule cannot shield a witness from being

deposed, though the likelihood of harassment and business disruption are factors to be considered

in deciding whether to allow discovery of corporate executives.” Miller v. Nat’l Life Ins. Co., No.

3:07-CV-364 (PCD), 2008 WL 11377671, at *2 (D. Conn. Mar. 13, 2008).                   Though the

respondents argue that the apex discovery doctrine automatically subjects Kidd to a higher burden,

the “burden of persuasion in a motion to quash a subpoena and for a protective order is borne by

the movant.” John Wiley & Sons, Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 189 (S.D.N.Y. 2012)

(quoting Pegoraro v. Marrero, No. 10 Civ. 00051(AJN) (KNF), 2012 WL 1948887, at *4

(S.D.N.Y. May 29, 2012)).

       The respondents argue that Kidd “has made no effort to show that Reynolds or McCall

have unique personal knowledge of relevant facts or that he has exhausted less intrusive means to

obtain the so-called ‘critical’ information and/or documents.” (Resp’ts Memo. of Law, ECF No.

9-1, at 11.) Reynolds and McCall have also submitted nearly identical declarations, marked as

Exhibits B and C, declaring that Kidd’s application “contains no specific claims or allegations

regarding what he believes is [their] specific connection to the claims he is making in the Scottish

Proceeding.” (Decl. of J. Reynolds, ECF No. 9-4, ¶ 7; Decl. of M. McCall, ECF No. 9-5, ¶ 7.)

They both conclude that, unless Kidd gives them reason to believe that they have unique personal

knowledge, they are “confident that there is nothing [they] can add beyond the discovery that he

may conduct against the Lime Rock Entities in the Scottish Proceeding.” (Id.) In response, Kidd



                                                20
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 21 of 30



argues that the respondents could provide information about “the nature and extent of their own

involvement in the Transaction and their own knowledge (or lack thereof) of P&W’s conflict of

interest.” (Pet.’s Memo. of Law, ECF No. 11, at 18.) Because of their “ubiquitous presence” at

Lime Rock, Kidd believes the respondents are “uniquely positioned” to provide information about

the corporate structures and chains of command at Lime Rock and its various entities. (Id. at 18,

21). Finally, Kidd argues that the respondents, due to their high-level positions, “should have been

involved in the Transaction in a decision-making capacity, and in a way that other Lime Rock

employees were not.” (Id. at 21.)

        Importantly, the respondents do not say that they lack personal knowledge about the ITS

transaction. They say only that Kidd has not shown that they know something that he could not

find out through discovery of Lime Rock in the Scottish case.8 (Decl. of J. Reynolds, ECF No. 9-

4, ¶ 7; Decl. of M. McCall, ECF No. 9-5, ¶ 7.) In the Court’s view, the respondents’ qualifications

take the case outside the paradigm in which depositions of senior executives are often quashed –

particularly when coupled with the nature and size of the transaction.

        The paradigmatic case of impermissible “apex” discovery is when a plaintiff seeks to

depose a CEO who, in the ordinary course of the company’s operations, obviously would not know

anything about the case’s subject matter. In Rodriguez, for example, Judge Fitzsimmons quashed

subpoenas that a student loan borrower served on two vice presidents of Sallie Mae, because there




8
         At oral argument, the Court posed a “straight-up factual question” to the respondents’
counsel: “Did this transaction cross these two gentlemen’s desks?” (Tr. of Oral Arg., ECF No. 14,
at 11:6–8.) Counsel responded that she had not reviewed all the documents that might bear on that
question, but nevertheless offered that Reynolds and McCall “were not involved and did not
participate in the negotiations of this transaction.” (Id. at 11:9–16.) Kidd’s counsel responded that
“[t]hat’s just, frankly, an impossibility . . . [b]ecause they were certainly involved in the transaction
in their capacities as directors and officers of the entities that actually had to make the decision to
invest.” (Id. at 27:9-19.)
                                                   21
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 22 of 30



was no reason to suppose that they had any “unique personal knowledge of Sallie Mae’s

origination and underwriting of the private student loans at issue in this action.” 2010 WL

1286989, at *1–2. By contrast, when a CEO knows something about the transaction, motions to

quash are often denied. In General Star, for example, the court denied a motion for a protective

order barring the depositions of a corporation’s chairman and vice chairman, in part because they

failed to submit “affidavits swearing that they lack relevant knowledge.” 210 F.R.D. at 83. When

the case does not concern something as pedestrian as a single student loan, but instead concerns a

significant corporate transaction that is likely to involve senior executives, “[a]s a matter of logic,

a top executive . . . will likely have knowledge . . . that a subordinate will not.” Id. at 84.

        Here, Kidd is alleging that the Lime Rock entities conspired and committed fraud during a

large corporate transaction, causing damages “in excess of $210 million . . . .” (Application, ECF

No. 1, ¶¶ 2, 6.) Part of his claim depends on whether Lime Rock’s corporate decision-makers were

aware of the alleged fraudulent conduct. (Id. ¶ 56.) The Court does not find this case to be like

Rodriguez, where the executives obviously knew nothing about the individual transaction at issue.

Given the size and nature of the ITS transaction, it is a case where high-level corporate executives,

such as the respondents, are more likely to have knowledge of the transaction, not less. The Court

is persuaded by Kidd’s argument that, as high-level executives of Lime Rock V’s parent and

general partner, the respondents’ involvement in the transaction is sufficiently likely to support his

subpoenas. And even if the respondents had unqualifiedly claimed to lack knowledge about the

ITS transaction or the P&W conflict, Kidd would nevertheless be entitled to test that claim in a

deposition. E.g., Six W. Retail Acquisition, 203 F.R.D. at 102 (“Even where . . . a high-ranking

corporate officer denies personal knowledge of the issues at hand, this claim . . . is subject to testing

by the examining party.”) (internal quotation marks omitted, ellipses in original).



                                                   22
       Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 23 of 30



       Finally, the respondents contend that Kidd should not be permitted to take their depositions

until he has first deposed Ross and Smith in Scotland. (Resp’ts Memo. of Law, ECF No. 9-1, at

12.) And, to be sure, courts have sometimes quashed a top executive’s deposition when he did not

“possess any information that could not be obtained from lower level employees.” E.g., Rodriguez,

2010 WL 1286989, at *2. Yet as Kidd points out, the respondents have not actually shown that

Ross’s and Smith’s knowledge is coextensive with their own – and, in particular, they have not

shown that Ross and Smith can testify on behalf of as many Lime Rock entities as Reynolds and

McCall can. For these reasons, the Court concludes that the “apex discovery” principle does not

require the quashing of Kidd’s subpoenas.

           b.     Ownership and control of the subpoenaed documents

       The respondents object to Kidd’s document production requests on the claimed ground that

he is seeking Lime Rock’s documents, not their own personal documents. (Resp’ts Memo. of

Law, ECF No. 9-1, at 16.) They say that Kidd is “attempting to serve discovery on Reynolds and

McCall as a conduit for the production of documents and/or materials from (or that belong to) the

Lime Rock Entities.”     (Id.)   They argue that “[a] party cannot serve a subpoena on an

officer/employee of a company and command said individual to walk into his/her employer and

copy documents belonging to (or maintained by) the company/entity.” (Id. at 18.) In response,

Kidd argues that the subpoenas seek documents within the respondents’ control, since they are

corporate officers of the Lime Rock Entities and have the “legal right, authority, or practical

ability” to obtain the documents. (Pet.’s Memo. of Law, ECF No. 11, at 23.)

       In other words, the parties dispute the scope of documents than can be subpoenaed from

an individual executive in a case arising out of a corporate transaction. The respondents say that

a subpoena can encompass only those documents that they own or create in their personal



                                               23
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 24 of 30



capacities and not as employees of Lime Rock, while Kidd says that it can encompass documents

that they do not own but nevertheless have the “authority” or “practical ability” to obtain. Under

the circumstances present here, the Court agrees with Kidd.

       Rule 45 of the Federal Rules of Civil Procedure governs subpoenas.                Under Rule

45(a)(1)(A)(iii), a subpoena may “command each person to whom it is directed to . . . produce

designated documents, electronically stored information, or tangible things in that person’s

possession, custody, or control . . . .” The definition of “custody or control” is both broad and

practical, looking to whether the witness has the actual ability to obtain the information sought.

“Regardless of the witness’ legal relationship to a document, for the purposes of a Rule 45

subpoena, a document is within a witness’s ‘possession, custody, or control’ if the witness has the

practical ability to obtain the document.” Tiffany (NJ) LLC v. Qi Andrew, 276 F.R.D. 143, 147

(S.D.N.Y. 2011), aff'd, No. 10-CIV-9471 (WHP), 2011 WL 11562419 (S.D.N.Y. Nov. 14, 2011).

       Courts in the Second Circuit have generally found that corporate officials have the

“practical ability” to obtain documents from their corporations. For example, in In re Flag

Telecom Holdings, Ltd. Securities Litigation, a former senior executive was served with a

subpoena. 236 F.R.D. 177, 180–81 (S.D.N.Y. 2006). His former employer asserted that he could

not produce the documents because the employee handbook prevented him from making copies of

the documents and he, “as a corporate officer, does not necessarily control the corporation or its

documents.” Id. The court held that the executive had control over the documents because as a

senior executive and former party to the litigation, he “certainly has the practical ability to obtain

the documents sought by plaintiffs’ Request.” Id. The court also noted that, while the Employee

Handbook and Code of Business Conduct indicated that the documents were the property of the

company, “employees are permitted to utilize the documents in the course of employment, as they



                                                 24
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 25 of 30



must in order to perform their jobs, and therefore . . . a senior officer of the corporation in charge

of strategic development, has the practical ability to obtain them.” Id.; see also U.S. v. Stein, 488

F. Supp. 2d 350, 361 (S.D.N.Y. 2007) (“The term ‘control’ is broadly construed. These principles

have been applied in a wide variety of situations. Parent corporations have been compelled to

produce documents in the hands of subsidiaries, subsidiaries documents in the hands of their parent

entities . . . corporate officers and directors documents in the hands of their corporations . . . .”

(emphasis added)); U.S. v. Int’l Bus. Mach. Corp., 71 F.R.D. 88, 91 (S.D.N.Y. 1976) (noting that

the president of a company “has control for employment purposes” over the company’s documents

and the fact that he had that control was “sufficient to require his compliance with the subpoena”).

       In this case, the respondents have not alleged that they have no “practical ability” to obtain

the documents. Instead, they vaguely state that “a party” cannot tell an “officer/employee” of a

company to produce copies of the documents that “belong” to the company. But under Rule 45, a

party can ordinarily tell the officer of a company to produce otherwise-discoverable documents

that the officer has the practical ability to obtain. Because the respondents did not specifically set

forth facts that established their lack of control over the documents, the subpoenas may not be

quashed on that basis. See, e.g., U.S. v. Int'l Bus. Mach. Corp., 477 F. Supp. 698, 699 (S.D.N.Y.

1979) (denying a motion to quash when recipient “submitted no affidavit setting forth facts and

circumstances which establish that the documents requested are not in [its] control”).

           c.      Overly broad and unduly burdensome

       The respondents generally assert that the subpoenas are both overly broad and unduly

burdensome. To assess whether Section 1782 aid should be denied on those grounds, the Court

looks to the “familiar standards of Rule 26 of the Federal Rules of Civil Procedure.” Mees, 793

F.3d at 302. Pursuant to Rule 26(b)(2)(C) of the Federal Rules of Civil Procedure, courts “must



                                                 25
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 26 of 30



limit the frequency or extent of discovery” that is otherwise allowed if “the discovery sought is

unreasonably cumulative or duplicative,” “can be obtained from some other source that is more

convenient, less burdensome, or less expensive,” or the “burden or expense of the proposed

discovery outweighs its likely benefit . . . .”

        In the Second Circuit, courts ordinarily disregard claims of overbreadth and undue burden

unless they are supported by an affidavit or other proof. “A party resisting discovery has the

burden of showing ‘specifically how, despite the broad and liberal construction afforded the

federal discovery rules, each [request] is not relevant or how each question is overly broad,

burdensome or oppressive . . . by submitting affidavits or offering evidence revealing the nature

of the burden.’” Pegoraro v. Marrero, 281 F.R.D. 122, 128–29 (S.D.N.Y. 2012) (quoting

Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Phillips Petroleum Co., 105

F.R.D. 16, 42 (S.D.N.Y. 1984)).          “[G]eneral and conclusory objections as to relevance,

overbreadth, or burden are insufficient to exclude discovery of requested information.” N. Shore-

Long Island Jewish Health Sys., Inc. v. MultiPlan, Inc., 325 F.R.D. 36, 48 (E.D.N.Y. 2018)

(quoting Lindsey v. Butler, No. 11 CIV. 9102, 2017 WL 4157362, at *3 (S.D.N.Y. Sept. 18, 2017).

        In this case, the respondents have not supported their claim of burden with an affidavit.

They allege that each of Kidd’s document production requests “is overly broad, unduly

burdensome, and is not reasonably tailored to avoid imposing undue burden and expense on

Respondents.” (Resp’ts Memo. of Law, ECF No. 9-1, at 18–25.) But they do not explain exactly

what burdens compliance would entail, and accordingly the Court can only regard these allegations

as “general and conclusory objections” insufficient to avoid discovery. “[A] party objecting to a

discovery request on the grounds that the information sought is unduly burdensome must go

beyond the familiar litany that requests are burdensome, oppressive or overly broad and submit



                                                  26
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 27 of 30



affidavits or other evidence revealing the nature of the burden.” See Schiavone v. Northeast Utils.

Serv. Co., No. 3:08-cv-00429 (AWT) (DFM), 2010 WL 382537, at *1 (D. Conn. Jan. 27, 2010).

The declarations submitted by Reynolds and McCall only object to the location of the depositions.

(See Decl. of J. Reynolds, ECF No. 9-4, ¶ 5; Decl. of M. McCall, ECF No. 9-5, ¶ 5.) They say

nothing about the burden and expense that would flow from complying with the document

production component of the subpoenas.

           d.      Privileged materials

       The respondents argue that the subpoenas “seek for Respondents to produce potentially

privileged and/or confidential documents belonging to the Lime Rock Entities.” (Resp’ts Memo.

of Law, ECF No. 9-1, at 17.) Rule 45 of the Federal Rules of Civil Procedure permits the Court

to “quash or modify the subpoena if it . . . . requires disclosure of privileged or other protected

matter and no exception or waiver applies.” Fed. R. Civ. P. 45. The party claiming the privilege

has the burden of establishing the essential elements of the privilege. U.S. v. Constr. Prods.

Research, 73 F.3d 464, 473 (2d Cir. 1996). Furthermore, Rule 45 requires that the party claiming

a privilege prepare a log detailing “the nature of the documents, communications, or things not

produced that is sufficient to enable the demanding party to contest the claim.” Fed. R. Civ. P.

45(d)(2); see also D. Conn. L. Civ. R. 26(e).

       Because the respondents have not submitted a privilege log, they have not met their burden

of proving that any of the requested documents are privileged. “An essential step in meeting the

burden of establishing the existence of a privilege or an immunity from discovery is the production

of an adequately detailed privilege log sufficient to enable the demanding party to contest the

claim.” Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 240 F.R.D. 44, 47 (D. Conn. 2007)

(internal quotation marks omitted). The production of a privilege log is mandated by both the



                                                27
          Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 28 of 30



Federal Rules of Civil Procedure and the Local Civil Rules for the District of Connecticut. See

Fed. R. Civ. P. 26(b)(5)(A); D. Conn. L. Civ. R. 26(e) (“In accordance with Fed. R. Civ. P. 26(b),

when a claim of privilege or work product protection is asserted in response to a discovery request

for documents or electronically stored information, the party asserting the privilege or

protection shall serve on all parties a privilege log.”).

          The respondents have not met their burden to show that Kidd’s subpoenas are “unduly

intrusive or burdensome,” Intel, 542 U.S. at 264-65, or that the subpoenas seek privileged material.

Because they have not, the fourth Intel factor breaks in Kidd’s favor. And because the other three

factors favor him as well, the Court will exercise its discretion to grant discovery. Schmitz, 376

F.3d at 83-84.

    IV.      Conclusion

          In conclusion, the Court addresses two other issues – the first of which is the respondents’

technical objections to the subpoenas. The respondents once contended that the subpoenas had

not been validly served because the marshal had not attached the document schedules or tendered

the witness fee. (Resp’ts Memo. of Law, ECF No. 9-1, at 15–16.) At oral argument, however,

they conceded that all of their objections had been cured except one. (Tr. of Oral Arg., ECF No.

14, at 14:4–14:14.) They continue to object to being deposed in New York City (id.), but the Court

observes nothing improper in deposing a Westport resident in Manhattan. See Fed. R. Civ. P.

45(c)(1)(A) (subpoenas may command attendance “within 100 miles of where the person resides,

is employed, or regularly transacts business in person.”); see also MapQuest, www.mapquest.com

(last visited May 11, 2020) (confirming that Westport and New York City are 52 miles apart). In

any event the Court trusts that the parties will work cooperatively to schedule the depositions in a




                                                  28
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 29 of 30



way that minimizes needless inconvenience to the witnesses and appropriately accounts for

pandemic-related safety concerns.

       Finally, the Court addresses the scope of its ruling with respect to the document production

component of the subpoenas. At oral argument, the respondents urged that if the Court did not

quash the subpoenas in their entirety, it nevertheless “greatly reduce the scope” of the document

requests “because they are overburdensome.” (Tr. of Oral Arg., ECF No. 14, at 38:23–39:4.) And

to be sure, the Court of Appeals ordinarily prefers to see district courts “closely tailor the discovery

order” when necessary to avoid overbreadth and undue intrusion. Mees, 793 F.3d at 302. In this

case, however, the respondents have not made the evidentiary showing that would entitle them to

invoke this principle. As noted above, they have not submitted an affidavit by which the Court

could conclude that any particular document production request is unduly burdensome. The Court

will therefore direct them to comply with all of Kidd’s document production requests.

       For the foregoing reasons, the respondent’s Motion to Quash (ECF No. 9) is DENIED.

Within twenty-one days of this ruling, the respondents shall produce all documents that are both

(a) responsive to Kidd’s subpoenas and (b) within their “possession, custody or control,” to include

any responsive document that they have the “authority” or “practical ability” to obtain. If either

respondent withholds any document under a claim of privilege or work product protection, he shall

log that document on a privilege log that complies with D. Conn. Local Civil Rule 26(e).

       This is not a Recommended Ruling but a Ruling on Discovery, the standard of review of

which is specified in 28 U.S.C. § 636, Fed. R. Civ. P. 72, and Rule 72.2 of the Local Rules for

United States Magistrate Judges. See In re Hulley Enterps. Ltd., 400 F. Supp. 3d 62, 71 (S.D.N.Y.

2019) (holding that § 1782 motions are procedural and “rulings on § 1782 applications are not

dispositive . . . .”) (emphasis in original). As such, it is an order of the Court unless reversed or



                                                  29
        Case 3:20-mc-00016-TOF Document 18 Filed 05/12/20 Page 30 of 30



modified by a District Judge upon timely made objection. See 28 U.S.C. § 636(b) (written

objections to ruling must be filed within fourteen calendar days after service of same); Fed. R. Civ.

P. 6(a), 6(d) & 72; D. Conn. L. Mag. R. 72.2; Caidor v. Onondaga Cnty, 517 F.3d 601, 603–05

(2d Cir. 2008) (failure to file timely objection to Magistrate Judge's discovery ruling waives

appellate review).

       SO ORDERED at Hartford, Connecticut this 12th day of May, 2020.



                                                               /s/ Thomas O. Farrish
                                                   Hon. Thomas O. Farrish
                                                   United States Magistrate Judge




                                                 30
